Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11116091. Although the claims at issue are not identical, they are not patentably distinct from each other.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of side rails must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser et al. (hereinafter Visser) (US20100246113).
Regarding claim 1, Visser discloses a flexible display screen, comprising:
a display panel (6) comprising a display surface (Figure 1) and a support base (7A/7B) away from the display surface;
at least one reel mechanism (4) disposed on a side of the display panel, wherein a part of the display panel is wrapped around inside the reel mechanism (Paragraph 0030 – The flexible display 6 is preferably realized as a rollable display, which is conceived to be wound around a suitable roller 4) ; and
a support structure (Figure 3) comprising a plurality of support plates (Paragraph 0032 – In this embodiment the electronic device 30a comprises the edge protector implemented as a plurality of telescopically arranged drawers, In case where the drawers are manufactured from a perforated material to decrease weight, an inner surface of the drawer (not shown) may be covered with a protective layer to inhibit small particles from entering inside the housing 31);
wherein when the display panel is expended, the plurality of support plates of the support structure forms a stepped structure (Figure 2).


    PNG
    media_image1.png
    375
    658
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    413
    404
    media_image2.png
    Greyscale



Regarding claim 4, Visser discloses the flexible display screen according to claim 1, wherein when the display panel is expended, the plurality of support plates of the support structure are drawn out and form a laminated structure. (Figure 2 - display 24)

Regarding claim 5, Visser discloses the flexible display screen according to claim 4, wherein the plurality of support plates of the support structure comprise a plurality of slide rails. (31a – 31c) (32a – 32c)

Regarding claim 6, Visser discloses the flexible display screen according to claim 5, wherein the plurality of slide rails are section-by-section locking slide rails, and when the display panel is expended, the plurality of support plates of the support structure are drawn out layer by layer. (Paragraph 0032 –  Preferably, each drawer is provided with a mechanism 33a, 33b, 33c, 33d for cooperating with a neighboring drawer and for securing that the weight of each drawer is distributed in a plane of the flexible display. Furthermore, this mechanism enables a user experienced "click" indicating the end position is reached or abandoned and, also this mechanism can prevent the drawers to be excessively opened)

Regarding claim 15, Visser discloses a display device, comprising the flexible display screen according to claim 1.

Regarding claim 18, Visser discloses the flexible display screen according to claim 15, wherein when the display panel is expended, the plurality of support plates of the support structure are drawn out and form a laminated structure. (Figure 2 - display 24)

Regarding claim 19, Visser discloses the flexible display screen according to claim 18, wherein the plurality of support plates of the support structure comprise a plurality of slide rails (31a – 31c) (32a – 32c).

Regarding claim 20, Visser discloses the flexible display screen according to claim 19, wherein the plurality of slide rails are section-by-section locking slide rails, and when the display panel is expended, the plurality of support plates of the support structure are drawn out layer by layer. (Paragraph 0032 –  Preferably, each drawer is provided with a mechanism 33a, 33b, 33c, 33d for cooperating with a neighboring drawer and for securing that the weight of each drawer is distributed in a plane of the flexible display. Furthermore, this mechanism enables a user experienced "click" indicating the end position is reached or abandoned and, also this mechanism can prevent the drawers to be excessively opened)

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a step of the support base of the display panel closest to the reel mechanism is disposed on a topmost layer of the plurality of support plates, as claimed in combination with the remaining limitations of dependent claim 2 and independent claim 1. 
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a step of the support base of the display panel closest to the reel mechanism is disposed on a topmost layer of the plurality of support plates, as claimed in combination with the remaining limitations of independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20140194165.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 September 2022